Hill, J.
“Whenever in the opinion of the county board of education, the best interests of the school demand, the board of education shall have the right to consolidate two or more districts or parts of districts . . into one school district with the purpose of the election of the board of trustees and of the location of the school at some central place as hereinbefore provided; but should as many as one-fourth of the patrons of the said school or schools object to the consolidation (provided that said one-fourth of said patrbns shall consist of at least ten), it shall be the duty of the county superintendent to call an election to be held in said district or districts affected,” etc. Acts 1919, p. 326; 8 Park’s Code Supp. 1922, § 1437 (q). On September 10, 1926, the Clayton County board of education passed a resolution consolidating the school districts of New Hope and Lovejoy. On September 29, 1926, certain citizens and taxpayers of the New Hope and Lovejoy school districts filed a protest against the consolidation of the two districts. On October 20, 1926, certain patrons of the two school districts petitioned the county school superintendent to call an election and allow the people to vote on the' consolidation of the school districts, and also registered their objections to the consolidation of the districts. The county school superintendent refused to call the election. On October 1, 1926, pursuant to the resolution of the board of education, an election was had for the election of trustees of the consolidated district. In a suit for mandamus to compel the county school superintendent to call an election for the consolidation of the two school districts, it became *153a question as to whether under the facts the applicants for mandamus had complied with the above-recited statute relating to the consolidation of school districts. It appeared from the evidence that less than ten patrons of the school districts had signed the application. Consequently the trial judge, to whom the case was submitted by consent in vacation, did not err in refusing a mandamus absolute.
The protest addressed to the county school superintendent was received by him October 20, 1926, after the trustees of the consolidated school district had been elected on October 1, 1926, and were commissioned and qualified. The protest, even if filed by the requisite number of patrons, was too late.

Judgment affirmed.


All the Justices concur.